DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 4-8) in the reply filed on 8/13/2021 is acknowledged.
Claims 10 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/2021 of claims 10 and 13-14 but claim 15 depends from claim 14 and is therefore also withdrawn by Examiner.
Claims 1-9, 11-12 and 16-20 are currently being examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  
in lines 3-4 “a gas turbine engine” should be -- the gas turbine engine --;
in line 20 “and burner seal retainer” should be -- and the burner seal retainer --. 
Claim 3 is objected to because of the following informalities:  in line 3 “the aft side” should be – an aft side --.  
Claim 17 is objected to because of the following informalities:  
in line 3 “a combustor” should be – the combustor --;
in line 6 “a heat shield” should be -- the heat shield --;
 --.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the burner seal retainer" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockyer et al. 20110030377 in view of Stieg et al. 20180202659.

    PNG
    media_image1.png
    652
    946
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    673
    897
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    679
    984
    media_image3.png
    Greyscale

independent claims 1 and 12, Lockyer discloses a combustor (16 Figs. 1-3 paras. 12-13) for use in a gas turbine engine (Fig. 1 para. 11), the combustor comprising
a combustor shell (26, 40, 46 Fig. 3) comprising metallic materials (para. 22) adapted to be mounted in the gas turbine engine (Fig. 1 shows combustor 16 in gas turbine engine 10 and described in para. 18) and formed to define an interior combustion space (labeled in annotated Fig. 3), the combustor shell including an outer annular wall (40 Figs. 2-3) that extends circumferentially (as shown in Fig. 2) around a central reference axis (30 Fig. 2), an inner annular wall (46 Figs. 2-3) arranged radially inward from the outer annular wall (as shown in Figs. 2-3) to provide the interior combustion space between the outer annular wall and the inner annular wall (as shown in annotated Fig. 3), and a dome panel (26 Figs. 2-3) coupled to axially-forward ends  (labeled in annotated Fig. 3 where coupling of axially-forward ends with the dome panel 26 are circled) of the outer annular wall and the inner annular wall, the dome panel being formed to include a plurality of fuel nozzle apertures spaced circumferentially around the central reference axis (a plurality of fuel injectors (20 in Fig. 1) are circumferentially spaced about the combustor 16 per para. 18 and one fuel injector may be mounted to each of the injector grommets 34 shown in Fig. 2; annotated Fig. 6 shows a fuel nozzle aperture in the dome panel 26 and in cross-section shown in annotated Fig. 4 is a partial view of one of the plurality of fuel nozzle apertures in the dome panel 26), 
a heat shield (56 in Fig. 4) configured to shield a portion of the dome panel (56 shields a portion of the dome panel 26 from the interior combustion space in annotated 
a burner seal (34, 62 in Fig. 4), the burner seal arranged to extend through one of the fuel nozzle apertures (34 extends through the fuel nozzle aperture along the burner seal axis shown in annotated Fig. 4) included in the plurality of fuel nozzle apertures and the heat-shield aperture along a burner seal axis (34 and 62 extend through the heat shield aperture along the burner seal axis shown in annotated Fig. 4 which is axis 35 shown in Fig. 2, para. 20), 
wherein the burner seal is sized relative to the dome panel to retain the heat shield to the dome panel when the burner seal is fully installed (34, 62 are sized relative to 26 to retain 56 to 26 via 64, 66 and 78 in assembly shown in Fig. 4 where burner seal 34, 62 is fully installed) and 
a burner seal retainer (burner seal retainer first interpretation of Lockyer: 64, 66, 78 in Fig. 4; second interpretation of Lockyer: 64, 66 in Fig. 4) comprising metallic materials (per para. 26, elements 64 and 66 of connection assembly 60 may be formed from the same or similar materials as those described for liners 40, 42 in para. 22 which lists metallic materials) and arranged axially forward of the dome panel (per first interpretation: portions of 64, 66 and 78 are arranged axially forward of dome panel 26 as seen in Fig. 4; per second interpretation: portions of 64, 66 are arranged axially forward of dome panel 26 as seen in Fig. 4) in engagement with the burner seal (per first interpretation: burner seal retainer 64, 66, 78 is engaged with burner seal 34, second interpretation: burner seal retainer 64, 66 is engaged with burner seal 34, 62 in Fig. 4) to couple the burner seal to the dome panel (per first interpretation: burner seal 34, 62 is coupled to the dome panel 26 via burner seal retainer 64, 66, 78 as seen in Fig. 4; per second interpretation: burner seal 34, 62 is coupled to the dome panel 26 via burner seal retainer 64, 66 and via 78) in a fixed axial position relative to the burner seal axis (as assembled in Fig. 4, burner seal 34, 62 is in a fixed axial position relative to the burner seal axis), 
wherein the burner seal is sized relative to the dome panel and the burner seal retainer (per both first and second interpretations: as seen in Fig. 4 the burner seal 34, 62 is sized with respect to 64, 66 and with respect to the dome panel 26 such that there is a gap at groove 70; para. 28) such that the burner seal is floating (per both first and second interpretations: 34 is indirectly connected to connection assembly 60 which includes 64, 66 per para. 28 where an indirect connection is a sliding and/or grooved connection between two objects such that the objects may be substantially fixed relative to each other while allowing relative movement between the objects in at least one direction per para. 25; in addition the connection assembly 60 is indirectly connected to the dome panel 26 per para. 30) to allow movement of the burner seal radially and circumferentially (the gap at groove 70 allows 34 to move both radially and circumferentially relative to 26 and to 64, 66) relative to the dome panel and the burner seal retainer as the dome panel and the burner seal retainer grow thermally (each of the combustor components exposed to an increase in temperature may expand in every direction during operation per para. 40).
Lockyer does not explicitly disclose  

the burner seal comprising ceramic matrix composite materials, and
the dome panel and the burner seal retainer grow thermally at an expansion rate not equal to an expansion rate of the burner seal. 
 
Stieg teaches a combustor assembly for a gas turbine engine (Figs. 1-2 para. 1). Stieg teaches combustor components of the combustor assembly may be made of ceramic matrix composite CMC materials (paras. 29, 32, 33 and 60), including heat shields which may be made of CMC (para. 33), while the dome may be made of metallic materials (para. 60). Stieg teaches that metallic materials and CMC have different coefficients of thermal expansion (para. 60), meaning the metallic dome will grow thermally at an expansion rate not equal to an expansion rate of the CMC heat shield.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the heat shield and the burner seal of the inventions of both the first and second interpretations of Lockyer comprise CMC as taught by Stieg to provide protection to the dome panel from the heat of the combustion gases (para. 33) since CMC materials are high temperature materials and components made of CMC can withstand increased combustion gas temperatures yet also require less cooling to increase turbine performance and efficiency while also reducing turbine emissions (para. 4). 
Since the dome panel and burner seal retainer in the inventions of both the first and second interpretations of Lockyer in view of Stieg are made of metallic materials, the dome panel and the burner seal retainer will grow thermally at an expansion rate not 


    PNG
    media_image4.png
    679
    963
    media_image4.png
    Greyscale

Regarding claim 2, the first interpretation of Lockyer in view of Stieg teaches all that is claimed in claim 1 discussed above, and Lockyer further discloses the burner seal includes a burner seal body (labeled in annotated Fig. 4-A) with an inlet end (labeled in annotated Fig. 4-A) and an outlet end (labeled in annotated Fig. 4-A) spaced axially from the inlet end (as shown in Fig. 4-A), an inlet flange (labeled in annotated Fig. 4-A) at the inlet end that extends radially outward (labeled in annotated Fig. 4-A) 

    PNG
    media_image5.png
    679
    995
    media_image5.png
    Greyscale

Regarding claim 3, the first interpretation of Lockyer in view of Stieg teaches all that is claimed in claim 2, discussed above, and Lockyer further discloses the inlet 

Regarding claim 4, the first interpretation of Lockyer in view of Stieg teaches all that is claimed in claim 3, discussed above, and Lockyer further discloses the heat-shield aperture has a third diameter (labeled in annotated Fig. 4-B) that is greater than the first diameter of the inlet flange (the third diameter in annotated Fig. 4-B is greater than the first diameter) and the retainer flange has a fourth diameter (labeled in annotated Fig. 4-B) that is greater than the third diameter (the fourth diameter in annotated Fig. 4-B is greater than the third diameter) so that the retainer flange engages an aft surface (labeled in annotated Fig. 4-B) of the heat shield to retain the heat shield to the dome panel (heat shield 56 is retained to the dome panel 26 via 62, 64, 34, 66 and 78 in Fig. 4) after the burner seal is inserted through the fuel nozzle aperture and the heat-shield aperture (Fig. 4 shows the burner seal as assembled with the heat shield and the dome panel where 34 of the burner seal extends through the fuel nozzle aperture as shown in annotated Figs. 4 to 4-B and both 34, 62 extend through the heat exchanger aperture as shown in annotated Figs. 4 to 4-B).

Regarding claim 5, the first interpretation of Lockyer in view of Stieg teaches all that is claimed in claim 2, discussed above, and Lockyer further discloses the burner seal retainer includes a first retainer half-ring (64, 66, 78 of the burner seal retainer are shown in Fig. 6 to form a ring with a first half on the left side of the vertical dashed line 32) formed to include a first semi-circular channel (groove 70 formed by 64 and 66 shown in Fig. 4 with a first half of the groove 70 formed in the first retainer half ring on left side in Fig. 6) and a second retainer half-ring (second half of ring on the right side of vertical dashed line 32 shown in Fig. 6) formed to include a second semi-circular channel (second half of groove 70 formed in the second retainer half-ring on right side in Fig. 6) and the inlet flange is received in the first and second semi-circular channels (the inlet flange extends into groove 70 as shown in annotated Fig. 4-A) when the burner seal retainer is installed on the burner seal (Figs. 4 to 4-B show the burner seal retainer installed on the burner seal).

    PNG
    media_image6.png
    710
    878
    media_image6.png
    Greyscale

Regarding claim 6, the first interpretation of Lockyer in view of Stieg teaches all that is claimed in claim 5, discussed above, and Lockyer further discloses each retainer half-ring includes a mount plate (labeled in annotated Fig. 4-C) coupled to an axially forward surface (labeled in annotated Fig. 4-C) of the dome panel, a link segment (labeled in annotated Fig. 4-C) coupled to the mount plate (as shown in annotated Fig. 4-C link segment and mount plate are coupled) and arranged to extend axially forward from the mount plate (the link segment extends axially forward from the mount plate as shown by arrow on dashed line pointing to left in annotated Fig. 4-C), and a retainer plate (labeled in annotated Fig. 4-C) coupled to the link segment (the link 


    PNG
    media_image7.png
    650
    860
    media_image7.png
    Greyscale

Regarding claim 7, the first interpretation of Lockyer in view of Stieg teaches all that is claimed in claim 6, discussed above, and Lockyer further discloses the inlet flange has a distal end (labeled in annotated Fig. 4-D) spaced apart from a radially inner surface (labeled in annotated Fig. 4-D where the radially inner surface is shown spaced 

Regarding claim 8, the first interpretation of Lockyer in view of Stieg teaches all that is claimed in claim 6, discussed above, and Lockyer further discloses the mount plate of each retainer half-ring is welded directly to the dome panel (78 which is part of the mount plate may be directly connected to dome panel 26 per para. 30 where being directly connected can be via welding per para. 24) to couple the burner seal to the dome panel in the fixed axial position (burner seal is coupled to the dome panel via 64, 66 and 78 in the fixed axial position as described above in claim 1).

Regarding claim 2, the second interpretation of Lockyer in view of Stieg teaches all that is claimed in claim 1 discussed above, and Lockyer further discloses the burner seal includes a burner seal body (labeled in annotated Fig. 4-A) with an inlet end (labeled in annotated Fig. 4-A) and an outlet end (labeled in annotated Fig. 4-A) spaced axially from the inlet end (as shown in Fig. 4-A), an inlet flange (labeled in annotated Fig. 4-A) at the inlet end that extends radially outward (labeled in annotated Fig. 4-A) from the burner seal body relative to the burner seal axis (the inlet flange extends radially outward of the burner seal body as shown in annotated Fig. 4-A), and a retainer flange (labeled in annotated Fig. 4-A) spaced axially between the inlet end and outlet 

Regarding claim 5, the second interpretation of Lockyer in view of Stieg teaches all that is claimed in claim 2 (second interpretation), discussed above, and Lockyer further discloses the burner seal retainer includes a first retainer half-ring (64, 66 of the burner seal retainer are shown in Fig. 6 to form a ring with a first half on the left side of the vertical dashed line 32) formed to include a first semi-circular channel (groove 70 formed by 64 and 66 shown in Fig. 4 with a first half of the groove 70 formed in the first retainer half ring on left side in Fig. 6) and a second retainer half-ring (second half of ring on the right side of vertical dashed line 32 shown in Fig. 6) formed to include a second semi-circular channel (second half of groove 70 formed in the second retainer half-ring on right side in Fig. 6) and the inlet flange is received in the first and second semi-circular channels (the inlet flange extends into groove 70 as shown in annotated Fig. 4-A) when the burner seal retainer is installed on the burner seal (Figs. 4 to 4-B show the burner seal retainer installed on the burner seal).




    PNG
    media_image8.png
    672
    878
    media_image8.png
    Greyscale


Regarding claim 6, the second interpretation of Lockyer in view of Stieg teaches all that is claimed in claim 5 (second interpretation), discussed above, and Lockyer further discloses each retainer half-ring includes a mount plate (labeled in annotated Fig. 4-E) coupled to an axially forward surface (mount plate is coupled via 78 to axially forward surface of 26 in annotated Fig. 4-E) of the dome panel (26), a link segment (labeled in annotated Fig. 4-E) coupled to the mount plate (as shown in annotated Fig. 4-E link segment and mount plate are coupled) and arranged to extend axially forward from the mount plate (the link segment extends axially forward from the mount plate as shown by arrow on dashed line pointing to left in annotated Fig. 4-E), 

Regarding claim 9, the second interpretation of Lockyer in view of Stieg teaches all that is claimed in claim 6 (second interpretation), discussed above, and Lockyer further discloses a retainer bracket (78 Fig. 4) including an annular mount ring (labeled in annotated Fig. 4-E) coupled to the dome panel (annular mount ring is coupled to axially forward surface of 26 in annotated Fig. 4-E) and a retention panel (labeled in annotated Fig. 4-E) engaged with the mount plate (retention panel is engaged with mount plate as shown in annotated Fig. 4-E) of each retainer half-ring to couple the burner seal retainer to the dome panel (78 couples 64, 66 to dome panel 26 as shown in annotated Fig. 4-E).

Regarding independent claim 17, Lockyer discloses a method of retaining a heat shield (56 Fig. 3) to a dome panel (26 Fig. 3) in a combustor (16 Figs. 1-3) of a gas turbine engine (10 Fig. 1), the method comprising, 
providing the combustor comprising metallic materials (para. 22) and formed to define an interior combustion space (labeled in annotated Fig. 3), the combustor 
providing the heat shield, the heat shield formed to include a heat shield aperture (labeled in annotated Fig. 3) at least partially aligned with the at least one fuel nozzle aperture (the heat shield aperture and the at least one fuel nozzle aperture are shown as at least partially coaxially aligned in annotated Fig. 4 with respect to the burner seal axis), 
inserting a burner seal (34, 62 Fig. 4) through the heat shield aperture (62 may be inserted through the heat shield aperture from the aft side of 26 as shown in annotated Fig. 4) and the fuel nozzle aperture (34, 62 may be inserted through the fuel nozzle aperture from the aft side of 26 as shown in annotated Fig. 4) from an aft side of the dome panel (the side of 26 facing aft in annotated Fig. 4), and 
retaining the heat shield to an aft surface (surface of dome panel 26 facing heat shield 56 in Fig. 4) of the dome panel with the burner seal (the heat shield 56 is retained to dome panel 26 via 62, 64, 34, 66 and 78 as shown in Fig. 4 where being retained to the dome panel includes being retained to an aft surface or any surface of the dome panel since retained to does not mean the heat shield is necessarily directly contacting the aft surface of the dome panel).
Lockyer does not explicitly disclose  
the heat shield comprising ceramic matrix composite materials,
the burner seal comprising ceramic matrix composite materials.
Stieg teaches a combustor assembly for a gas turbine engine (Figs. 1-2 para. 1). Stieg teaches combustor components of the combustor assembly may be made of 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the heat shield and the burner seal of the invention of Lockyer comprise CMC as taught by Stieg to provide protection to the dome panel from the heat of the combustion gases (para. 33) since CMC materials are high temperature materials and components made of CMC can withstand increased combustion gas temperatures yet also require less cooling to increase turbine performance and efficiency while also reducing turbine emissions (para. 4). 

Regarding claim 18, Lockyer in view of Stieg teaches all that is claimed in claim 17 discussed above, and Lockyer further discloses the burner seal includes a burner seal body (labeled in annotated Fig. 4-A) that extends circumferentially around a burner seal axis (34 extends circumferentially around burner seal axis 35 as seen in Fig. 6) and has an inlet end (labeled in annotated Fig. 4-A) and an outlet end (labeled in annotated Fig. 4-A) spaced axially from the inlet end (as shown in Fig. 4-A), an inlet flange (labeled in annotated Fig. 4-A) at the inlet end that extends radially outward (labeled in annotated Fig. 4-A) from the burner seal body relative to the burner seal axis (the inlet flange extends radially outward of the burner seal body as shown in annotated Fig. 4-A), and a retainer flange (labeled in annotated Fig. 4-A) spaced axially between the inlet 

Regarding claim 19, Lockyer in view of Stieg teaches all that is claimed in claim 18 discussed above, and Lockyer further discloses the step of retaining the heat shield includes retaining the inlet flange to a forward surface (labeled in annotated Fig. 4) of the dome panel (the inlet flange is retained to the forward surface of dome panel 26 via 64, 66 and 78) so that the inlet flange and the retainer flange clamp the heat shield to the dome panel between the inlet flange and the retainer flange (as can be seen in annotated Fig. 4-A, the heat shield 56 is clamped between the inlet flange and the retainer flange and the inlet flange and retainer flange are connected to the dome panel via 64, 66 and 78).

Regarding claim 20, Lockyer in view of Stieg teaches all that is claimed in claim 19 discussed above, and as best understood, Lockyer further discloses the step of retaining the inlet flange includes enclosing the inlet flange with a first retainer half-ring (assembly of 64, 66, 78 shown in Fig. 6 forms a ring with a first half on the left side of (where the burner seal retainer is interpreted as a burner seal retainer comprising the first retainer half-ring and the second retainer half-ring) is installed on the burner seal (Fig. 4 shows a burner seal retainer comprising the first and second retainer half-rings which include 64, 66, 78 installed on the burner seal 34, 62) and the first and second retainer half rings engaged with the forward surface of the dome panel (78 of the first and second retainer half-rings is engaged to the forward surface of dome panel 26 in annotated Fig. 4) to block movement of the burner seal axially aft through the fuel nozzle aperture (as assembled in Fig. 4, the inlet flange of the burner seal is held axially in position by 64 and 66 which are held axially in position by 78 as engaged with the dome panel 26 such that the inlet flange cannot move axially aft through the fuel nozzle aperture).

Claims 1, 11-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. 5419115 in view of Stieg.

independent claims 1 and 12, Butler discloses a combustor (annular combustion chamber 24 of combustion section 14 Fig. 1) for use in a gas turbine engine (10 Fig. 1), the combustor comprising 
a combustor shell (32, 34, 38 Fig. 1) adapted to be mounted in the gas turbine engine (10) and formed to define an interior combustion space (36 Fig. 1), the combustor shell including an outer annular wall (34) that extends circumferentially around a central reference axis (Ae Fig. 1), an inner annular wall (32) arranged radially inward from the outer annular wall (as shown in Fig. 1) to provide the interior combustion space between the outer annular wall and the inner annular wall (36 is between 34 and 32 in Fig. 1), and a dome panel (bulkhead 48 Fig. 2) coupled to axially-forward ends of the outer annular wall and the inner annular wall (combustor head 38 is forward of 34, 32 in Fig. 1 and connected to axially forward ends of 34, 32 where 38 includes dome panel 48 as shown in Fig. 2), the dome panel being formed to include a plurality of fuel nozzle apertures (54 Fig. 2 Col 5 lines 1-9) spaced circumferentially around the central reference axis (Col 5 lines 7-9), 
a heat shield (72 Fig. 2) configured to shield (72 is positioned downstream of 48 when assembled to 48 so that 72 is between 48 and combustion zone 36 as shown in Fig. 2 and in Fig. 4A) a portion of the dome panel (a portion of 48 as shown in Fig. 2) from the interior combustion space (36), the heat shield being formed to include a heat-shield aperture (86 Fig. 2), 
a burner seal (62 which includes 66, 68; Figs. 2-3), the burner seal arranged to extend through one of the fuel nozzle apertures included in the plurality of fuel nozzle 
wherein the burner seal is sized relative to the dome panel (burner seal 62 is sized to allow for gaps G1 and G2 as seen in Fig. 3 and Fig. 5; G1 per Col 6 lines 65-68 to Col 7 lines 1-2; G2 Col 7 lines 51-54) to retain the heat shield to the dome panel (element 68 of burner seal 62 is able to move radially and circumferentially with respect to dome panel 48 due to gaps G1 and G2, and element 66 of burner seal 62 has a larger outer diameter than the heat shield aperture and has lands 118 which slideably engage planar element 74 of heat shield 72 to retain heat shield 72 to the dome panel 48 as seen in Fig. 4A; Col 6 lines 53-62, Col 7 lines 5-16) when the burner seal is fully installed (Figs. 4 and 4A show burner seal fully installed), and 
a burner seal retainer (94 Figs. 2 and 3; Col 5 lines 50-52) comprising metallic materials (Hastaloy X (which is a metallic material) per Col 9 lines 63-67) and arranged axially forward of the dome panel (as shown in Figs. 2-4; Col 7 lines 44-45) in engagement with the burner seal (64 is engaged with 94 as shown in Figs. 4 and 4A; Col 6 lines 65-68) to couple the burner seal to the dome panel in a fixed axial position relative to the burner seal axis (62 is coupled to 48 in a fixed axial position as shown in Fig. 4), wherein the burner seal is sized relative to the dome panel and burner seal retainer (burner seal 62 is sized to allow for gaps G1 and G2 as seen in Fig. 3 and Fig. 5; G1 per Col 6 lines 65-68 to Col 7 lines 1-2; G2 Col 7 lines 51-54) such that the burner seal is floating to allow movement of the burner seal radially and circumferentially relative to the dome panel and the burner seal retainer (member 66 of burner seal is able to expand radially and circumferentially since 66 is slideably engaged with planar 
Butler does not explicitly disclose
the combustor shell comprising metallic materials,  
the heat shield comprising ceramic matrix composite materials,
the burner seal comprising ceramic matrix composite materials, and
the dome panel and the burner seal retainer grow thermally at an expansion rate not equal to an expansion rate of the burner seal. 
 
Stieg teaches a combustor assembly for a gas turbine engine (Figs. 1-2 para. 1). Stieg teaches combustor components of the combustor assembly may be made of ceramic matrix composite CMC materials (paras. 29, 32, 33 and 60), including heat shields which may be made of CMC (para. 33), while the dome may be made of metallic materials (para. 60). Stieg teaches that metallic materials and CMC have different coefficients of thermal expansion (para. 60), meaning the metallic dome will grow thermally at an expansion rate not equal to an expansion rate of the CMC heat shield.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the combustor of Butler have a combustor shell comprising metallic materials and the heat shield and the burner seal comprising CMC as taught by Stieg to provide protection to the dome panel from the heat of the combustion gases (para. 33) since CMC materials are high temperature materials and components made of CMC can withstand increased combustion gas temperatures yet 
Since the dome panel and burner seal retainer in the invention of Butler in view of Stieg are made of metallic materials, the dome panel and the burner seal retainer will grow thermally at an expansion rate not equal to an expansion rate of the burner seal since the burner seal comprises CMC in the invention of Butler in view of Stieg and CMC has a different coefficient of thermal expansion than metallic materials (Stieg para. 60).

Regarding claims 11 and 16, Butler in view of Stieg teaches all that is claimed respectively in claims 1 and 12 discussed above, and Butler further discloses the heat shield includes a shield panel (74 Figs. 2, 4A) and a locating post (76 Fig. 2) arranged to extend axially forward from the shield panel (76 extends axially forward of 74 as shown in Fig. 2) and into a post-receiving space (78 Fig. 2) formed in the dome panel (48) to block movement of the heat shield relative to the dome panel (Col 5 lines 32-39; Col 8 lines 45-51).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Butler et al. 5463864 teaches a combustor for a gas turbine engine with a burner seal and a burner seal retainer including a first half-ring and a second half-ring (see Figs. 1-4).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./           Examiner, Art Unit 3741